

117 HR 2291 IH: Financing Our Energy Future Act
U.S. House of Representatives
2021-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2291IN THE HOUSE OF REPRESENTATIVESMarch 29, 2021Mr. Thompson of California (for himself and Mr. Estes) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the publicly traded partnership ownership structure to energy power generation projects and transportation fuels, and for other purposes.1.Short titleThis Act may be cited as the Financing Our Energy Future Act.2.Green energy publicly traded partnerships(a)In generalSection 7704(d)(1)(E) of the Internal Revenue Code of 1986 is amended—(1)by striking income and gains derived from the exploration and inserting income and gains derived from—(i)the exploration;(2)by inserting or before industrial source; and(3)by striking , or the transportation or storage and all that follows and inserting the following:(ii)the generation of electric power or thermal energy exclusively using any qualified energy resource (as defined in section 45(c)(1)),(iii)the operation of energy property (as defined in section 48(a)(3), determined without regard to any date by which the construction of the facility is required to begin),(iv)in the case of a facility described in paragraph (3) or (7) of section 45(d) (determined without regard to any placed in service date or date by which construction of the facility is required to begin), the accepting or processing of open-loop biomass or municipal solid waste,(v)the storage of electric power or thermal energy exclusively using energy property that is energy storage property (as defined in section 48(c)(5)),(vi)the generation, storage, or distribution of electric power or thermal energy exclusively using energy property that is combined heat and power system property (as defined in section 48(c)(3), determined without regard to subparagraph (B)(iii) thereof and without regard to any date by which the construction of the facility is required to begin),(vii)the transportation or storage of any fuel described in subsection (b), (c), (d), or (e) of section 6426,(viii)the conversion of renewable biomass (as defined in subparagraph (I) of section 211(o)(1) of the Clean Air Act (as in effect on the date of the enactment of this clause)) into renewable fuel (as defined in subparagraph (J) of such section as so in effect), or the storage or transportation of such fuel,(ix)the production, storage, or transportation of any fuel which—(I)uses as its primary feedstock carbon oxides captured from an anthropogenic source or the atmosphere,(II)does not use as its primary feedstock carbon oxide which is deliberately released from naturally occurring subsurface springs, and(III)is determined by the Secretary, after consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency, to achieve a reduction of not less than a 60 percent in lifecycle greenhouse gas emissions (as defined in section 211(o)(1)(H) of the Clean Air Act, as in effect on the date of the enactment of this clause) compared to baseline lifecycle greenhouse gas emissions (as defined in section 211(o)(1)(C) of such Act, as so in effect),(x)the generation of electric power from, a qualifying gasification project (as defined in section 48B(c)(1) without regard to subparagraph (C)) that is described in section 48(d)(1)(B),(xi)in the case of a qualified facility (as defined in section 45Q(d), without regard to any date by which construction of the facility is required to begin) not less than 50 percent (30 percent in the case of a facility placed in service before January 1, 2022) of the total carbon oxide production of which is qualified carbon oxide (as defined in section 45Q(c))—(I)the generation, availability for such generation, or storage of electric power at such facility, or(II)the capture of carbon dioxide by such facility, or(xii)the production, storage, or transportation of any renewable chemical which—(I)is produced in the United States (or in a territory or possession of the United States) from renewable biomass,(II)is not less than 95 percent biobased content,(III)is not sold or used for the production of any food, feed, fuel, or pharmaceuticals,(IV)is approved to use the USDA Certified Biobased Product label under section 9002(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102(b)), and(V)is a chemical intermediate (as such term is defined in section 3201.109 of title 7, Code of Federal Regulations (or successor regulations)),.(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.